Citation Nr: 1756307	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a left shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to an increased rating for a right shoulder disability, currently evaluated as 20 percent disabling. 

4. Entitlement to an increased rating for lumbosacral degenerative disc disease, currently evaluated as 20 percent disabling. 

5. Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling. 

6. Entitlement to an increased rating for plantar fasciitis of the right foot, currently evaluated as 10 percent disabling. 

7. Entitlement to an increased rating for plantar fasciitis of the left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO decision that in pertinent part, granted an increased 20 percent rating for the service-connected right shoulder disability, granted an increased 20 percent rating for the service-connected lumbosacral spine disability, denied an increase in a 10 percent rating for bilateral plantar fasciitis status post calcaneal stress-related injury, and denied an increase in a noncompensable rating for service-connected right patellofemoral syndrome of the right knee.

In a January 2012 rating decision, the RO granted an increased 10 percent rating for the service-connected right knee disability, retroactively effective on December 16, 2008 (the date of the Veteran's increased rating claim), granted separate 10 percent ratings for plantar fasciitis of each foot, effective December 16, 2008, and granted an earlier effective date of December 16, 2008 for the 20 percent ratings for the low back and right shoulder disabilities.

In an August 2013 rating decision, in pertinent part, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a left shoulder disability. Since the prior April 2016 Board remand, the Veteran has perfected an appeal of this decision.

A videoconference hearing was held in January 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board notes that since the most recent supplemental statement of the case as to the increased rating claims in October 2016, additional pertinent medical records regarding these claims have been associated with the Veteran's electronic claims file. Moreover, in August and September 2017, the Veteran submitted additional pertinent VA medical records regarding his claim for an increased rating for lumbosacral degenerative disc disease. Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate AOJ. See 38 C.F.R. §§ 19.37, 20.1304 (2017). Neither he nor his representative has done so. The Board notes that the provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of initial AOJ review of evidence apply only to claims in which a substantive appeal was filed on or after February 2, 2013. The Veteran's substantive appeal as to the increased rating claims was received prior to February 2, 2013, and therefore, the provision of automatic waiver is not applicable to the increased rating issues in this case. Since these issues are being remanded for new VA examinations, initial RO consideration of the new evidence will be conducted on remand.

The issues of entitlement to service connection for a left shoulder disability and for increased ratings for service-connected disabilities of the right shoulder, right knee, lumbosacral spine, and bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The RO denied the Veteran's claim of service connection for a left shoulder disability in a November 2007 rating decision. The Veteran was properly notified of this decision and he did not appeal it.

2. Some of the additional evidence received since the November 2007 RO decision denying service connection for a left shoulder disability is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1. The November 2007 rating decision that denied service connection for a left shoulder disability is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104 (a), 20.1103 (2017). 

2. New and material evidence having been received, the claim for service connection for a left shoulder disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as to the petition to reopen a claim of service connection for a left shoulder disability. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

New and Material Evidence

The Veteran has filed a petition to reopen a claim for entitlement to service connection for a left shoulder disability, which he now contends is secondary to his service-connected right shoulder disability. This claim was previously denied in a November 2007 rating decision.

In its September 2016 statement of the case, the RO reopened the claim. Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, and a timely substantive appeal is received after issuance of a statement of the case. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2017). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108 (2012); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium). See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a November 2007 rating decision, the RO denied service connection for a left shoulder disability, finding that there was no evidence of a left shoulder disability during service, and no evidence of a current left shoulder disability. The Veteran was notified of this decision and he did not appeal it, and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of notice of the rating decision. See 38 C.F.R. § 3.156 (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the November 2007 rating decision became final as to this issue based on the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

The Veteran filed an application to reopen his claim in January 2012. 

Evidence of record at the time of the prior final decision includes service treatment records which are negative for a left shoulder disability, and a report of a September 2007 VA examination which found no current left shoulder disability.

Additional evidence received since the prior final November 2007 rating decision includes a report of a March 2015 VA magnetic resonance imaging (MRI) arthrogram of the left shoulder showing a labral tear, cysts, degenerative changes, and tendinosis, and a July 2016 VA examination that diagnosed degenerative joint disease of the left shoulder. This new evidence shows that the Veteran currently has a diagnosis of a current left shoulder disability. When considered with the evidence of record, this evidence is both new and material. Thus, the claim for service connection for a left shoulder disability is reopened. See Shade, supra; 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

ORDER

New and material evidence has been received to reopen the service connection claim for a left shoulder disability, and to this extent only, the claim is granted.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for a left shoulder disability, and the claims for increased ratings for disabilities of the right knee, right shoulder, spine, and bilateral feet. 

Left Shoulder Disability 

The Veteran currently contends that his current left shoulder disability is secondary to his service-connected right shoulder disability. In his prior claim in 2007, he asserted that this disability was incurred in service.

On pre-discharge Department of Defense (DOD)/VA examination in September 2007, the Veteran complained of bilateral shoulder pain, and the examiner diagnosed instability of the right shoulder, and stated that an examination of the left shoulder was negative except for pain. A left shoulder disability was not diagnosed.
 
As noted above, the Veteran underwent a VA MRI arthrogram of the left shoulder which revealed abnormal findings in March 2015.

The Veteran underwent a VA examination of the left shoulder disability in July 2016. The examiner diagnosed degenerative joint disease of the left shoulder, and opined that this disability is not at least as likely as not (50 percent or greater probability) proximately due to or the result of his service-connected right shoulder disability. The examiner also found that the 2007 VA examination report was unreliable as the examiner referred to the Veteran with the incorrect gender, and said that it was therefore unclear that he was reporting findings on the correct patient. The examiner incorrectly stated that the Veteran did not complain of left shoulder symptoms in service. The Board observes that the Veteran's name is listed on the September 2007 DOD/VA examination report and other identifying information (reported events in service) confirms his identity. The Board finds that the 2007 examination was performed on the Veteran despite the examiner's use of the wrong gender in the report. The Board finds that the July 2016 examiner's opinion is inadequate as the examiner did not provide an opinion as to whether the Veteran's current left shoulder disability was aggravated by the service-connected right shoulder disability, and because the opinion was based in an inaccurate factual premise. See 38 C.F.R. § 3.310. 

The Board finds that a supplemental VA medical opinion is needed as to whether the current left shoulder disability was aggravated by the right shoulder disability or other service-connected disabilities, or is related to service. As noted, the Veteran reported left shoulder pain in September 2007, during service.

Increased Ratings 

The Veteran most recently underwent VA examination to assess the severity of his service-connected disabilities of the right knee, right shoulder, spine, and feet in July 2016. Shortly prior to these examinations, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and non-weight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

The July 2016 VA examination reports do not include the requisite findings under Correia. Therefore, the Board finds that a remand is necessary in order to conduct new VA examinations. See 38 C.F.R. § 4.59 (2017); Correia, 28 Vet. App. at 170. The examiner should determine the current level of severity of his service-connected disabilities of the right knee, right shoulder, spine, and bilateral feet. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination.

The Board further notes that in Sharp v. Shulkin, __ Vet. App. __, 2017 WL 3879425 (Sept. 6, 2017), the Court explained that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from a veteran, including during flare-ups.  The Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  This matter should be addressed on examination as well.

Ongoing relevant medical records should also be obtained. 38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of a left shoulder disability, right shoulder disability, spine disability, right knee disability, and bilateral foot disability, and associate them with the claims file.

2. Schedule the Veteran for a VA compensation examination to determine the current severity of his service-connected right knee disability, right shoulder disability, lumbosacral spine disability, and plantar fasciitis, and for a supplemental opinion regarding the claim of service connection for a left shoulder disability. 

The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

(a) With regard to the right knee disability, right shoulder disability, lumbosacral spine disability, and plantar fasciitis, for each disability, the examiner should report all range of motion measurements in degrees (including the opposite joint, if applicable), and, to the extent possible, the joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing. Range of motion should be tested actively and passively, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

The examiner should also comment on the degree of lateral instability or recurrent subluxation of the right knee, and on whether the knee disability is manifested by episodes of "locking," pain, and effusion of the joint. 

If the examiner is unable to conduct any of the required testing, he or she should clearly explain why.

(b) With regard to the left shoulder disability, the examiner should opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that that the Veteran's left shoulder disability was incurred in service or is otherwise related to service?  The examiner should consider the fact that on DOD/VA examination in September 2007, during service, the Veteran reported left shoulder pain.

(c) With regard to the left shoulder disability, the examiner should opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that that the Veteran's left shoulder disability was (1) caused or (2) permanently worsened by a service-connected disability (currently right shoulder disability, lumbosacral degenerative disc disease, right knee disability, bilateral plantar fasciitis, radiculopathy of the left lower extremity, and migraine headaches)?

The examiner must provide an adequate supporting rationale for each opinion expressed. If any question cannot be answered without resorting to speculation, the examiner must indicate why this is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. Readjudicate the claims on appeal in light of all of the evidence of record. If the appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


